UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4587

WILLIAM SHANNON BALDRIDGE,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CR-96-9)

Submitted: August 19, 1997

Decided: September 4, 1997

Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Brian A. Glasser, BOWLES, RICE, MCDAVID, GRAFF & LOVE,
Charleston, West Virginia, for Appellant. Rebecca A. Betts, United
States Attorney, Miller A. Bushong, III, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

A jury found William Shannon Baldridge guilty of conspiracy to
distribute and to possess with intent to distribute anabolic steroids in
violation of 21 U.S.C. § 841(a)(1) (1994), and the district court sen-
tenced him to imprisonment for six months and supervised release for
three years. Baldridge appeals his conviction and sentence. Bal-
dridge's attorney filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), raising three issues but asserting
that, in his view, there are no meritorious grounds for appeal. We
grant Baldridge's motion to file a supplemental pro se brief, and we
have considered his brief, in which he raises numerous meritless
claims. Because we find the evidence sufficient to support his convic-
tion, when construed in the light most favorable to the Government,
we affirm his conviction and sentence. See United States v. Burgos,
94 F.3d 849, 862-63 (4th Cir. 1996) (en banc) (holding that "an
`appellate court . . . must sustain [a] verdict if there is substantial evi-
dence, viewed in the light most favorable to the Government, to
uphold it'" (quoting Burks v. United States , 437 U.S. 1, 17 (1978))),
cert. denied, 117 S. Ct. 1087 (1997).

First, Baldridge claims that his conviction was invalid either
because he conspired with a government agent or because the evi-
dence was insufficient to support it. To the extent that Baldridge chal-
lenges the jury's factual finding that he conspired with a non-
government agent, we find his claim meritless. The record discloses
that Baldridge supplied Raymond Fields with steroids in July 1995,
and September 1995, prior to the time Fields was arrested and became
a government agent. See United States v. Heater , 63 F.3d 311, 323
(4th Cir. 1995). Thus, after reviewing the evidence in the light most
favorable to the Government, we find that a reasonable jury could
determine that Baldridge conspired with a non-government agent. See
Burgos, 94 F.3d at 862-63.

Baldridge's alternative contention that the evidence was insuffi-
cient to support the jury's verdict is also unavailing. The record is
replete with evidence that Baldridge conspired to distribute anabolic
steroids. See id. at 857 (holding that "[t]o prove conspiracy to possess

                      2
[] with intent to distribute, the Government must establish that: (1) an
agreement to possess [] with intent to distribute existed between two
or more persons; (2) the defendant knew of the conspiracy; and (3)
the defendant knowingly and voluntarily became a part of the conspir-
acy"). The record reveals that in July 1995, and again in September
1995, Baldridge agreed to supply Fields with steroids to sell to a third
party. Thus, after reviewing the evidence in the light most favorable
to the Government, we find that a rational jury could have found Bal-
dridge guilty of conspiracy. See id. at 862-63.

Next, Baldridge alleges a variance between the indictment and the
evidence produced at trial. We conclude, however, that there was no
variance between the indictment, which charged conspiracy to distrib-
ute and to possess with intent to distribute anabolic steroids, and the
evidence at trial which fully supported such allegations. See United
States v. Kennedy, 32 F.3d 876, 883 (4th Cir. 1994), cert. denied, 513
U.S. 1128 (1995). Furthermore, we find that Baldridge failed to make
the required showing that any alleged variance infringed his substan-
tial rights and thereby resulted in actual prejudice. See id. (holding
that "[a] variance constitutes a legitimate grounds for reversal only if
the appellant shows that the variance infringed his"substantial rights"
and thereby resulted in actual prejudice").

Baldridge filed a supplemental pro se brief realleging some of the
same claims that his counsel included in the formal brief and raising
additional meritless claims. To the extent that Baldridge raises inef-
fective assistance of counsel claims, we find that ineffective assis-
tance does not plainly appear on the face of the record, and therefore
we decline to address the claims. See United States v. DeFusco, 949
F.2d 114, 120-21 (4th Cir. 1991) (finding that ineffective assistance
of counsel claims are generally not cognizable on direct and are more
properly brought in motion pursuant to 28 U.S.C.A.§ 2255 (West
1994 & Supp. 1997)). Additionally, Baldridge alleges that a witness
committed perjury and was not credible. However, we do not review
witness credibility. See United States v. Saunders, 886 F.2d 56, 60
(4th Cir. 1989). Finally, we conclude that Baldridge's claims that the
trial judge erred in not dismissing the case and in not sua sponte
directing a verdict in his favor are unavailing. We find that the district
court did not err because the evidence was sufficient to sustain the
conviction. See Fed. R. Crim. P. 29(a).

                     3
In accordance with the requirements of Anders , we have examined
the entire record and find no meritorious issues for appeal. Accord-
ingly, we affirm Baldridge's conviction and sentence. We deny coun-
sel's motion to withdraw at this time. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, counsel may move in this court for leave to withdraw from
representation. Counsel's motion must state that a copy thereof was
served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                     4